MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any
court except for the purpose of establishing                    Aug 09 2017, 9:28 am

the defense of res judicata, collateral                              CLERK
                                                                 Indiana Supreme Court
estoppel, or the law of the case.                                   Court of Appeals
                                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas P. Keller                                         Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Juventino Vargas-Rodriguez,                              August 9, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1609-CR-2118
        v.                                               Appeal from the Saint Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Elizabeth Hurley,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         71D08-1509-MR-13



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1609-CR-2118 | August 9, 2017    Page 1 of 5
                                          Case Summary

[1]   Juventino Vargas-Rodriguez appeals his conviction for murder. Ricardo

      Ramirez shot and killed Jorge Garcia, and Vargas-Rodriguez was convicted of

      murder as an accomplice. On appeal, he concedes that he is responsible for

      Garcia’s death, but he contends that the evidence is insufficient to support a

      murder conviction because the State did not prove that he intended for Garcia

      to be killed or that he knew that Garcia would be killed. Instead, Vargas-

      Rodriguez argues that he should be convicted only of reckless homicide.

      Finding sufficient evidence, we affirm his conviction for murder.


                            Facts and Procedural History

[2]   Around 3:00 a.m. on September 6, 2015, Garcia and his friends left a club in

      South Bend. Vargas-Rodriguez was at the same club. As Garcia walked out,

      he and Vargas-Rodriguez got into an argument. With encouragement from

      friends, Garcia walked away in hopes of continuing his birthday celebration.

      Garcia left in a gray truck being driven by his friend. They followed more

      friends to a house party. Vargas-Rodriguez then left the club to go get his white

      Chevrolet Impala to “ride around and drink” with his friend, Luis Gonzalez.

      Tr. Vol. I p. 167.

[3]   Later, Vargas-Rodriguez, while driving around, encountered the truck Garcia

      was in. Vargas-Rodriguez and Gonzalez felt the truck was “trying to drive

      [them] off the road.” Id. at 168. Eventually, Vargas-Rodriguez eluded the truck

      Court of Appeals of Indiana | Memorandum Decision 71A03-1609-CR-2118 | August 9, 2017   Page 2 of 5
      and picked up two more friends, Manuel Vargas and Ricardo Ramirez, who

      suggested that they “go find them” and “see if they want to fight.” Id. at 169-

      70. Vargas-Rodriguez began searching for the truck with Gonzalez as the front-

      seat passenger, Vargas as the right rear passenger, and Ramirez as the left rear

      passenger.

[4]   After Vargas-Rodriguez found the truck, he began chasing it southbound on

      Harris Street. While on Harris Street, Ramirez fired at least nine shots at the

      truck within three to four seconds. Most shots struck the back of the truck. The

      truck turned west on Sample Street, and Vargas-Rodriguez continued to chase it

      at seventy miles per hour. Ramirez announced that he found more bullets in

      his pocket and loaded two into his gun. See Tr. Vol. II pp. 74-75. The truck

      turned north on Olive Street, and Vargas-Rodriguez followed. Vargas-

      Rodriguez pulled up “side by side” to the cab of the truck, and Ramirez fired

      two more shots. Id. at 65. One bullet entered the driver’s door, and the other

      struck Garcia in the head. Vargas-Rodriguez then proceeded ahead and pulled

      over on the side of the road. He and his friends threw Corona bottles at the

      truck as it passed.

[5]   Garcia was taken to the hospital, where he later died from the gunshot wound

      to his head. The State charged Vargas-Rodriguez with murder as an

      accomplice to Ramirez.1 A jury trial was held. The jury was instructed on




      1
          Ramirez was also charged with murder and is currently awaiting trial.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1609-CR-2118 | August 9, 2017   Page 3 of 5
      murder and reckless homicide; it found Vargas-Rodriguez guilty of murder.

      The trial court sentenced Vargas-Rodriguez to fifty years in the Indiana

      Department of Correction.


[6]   Vargas-Rodriguez now appeals.


                                 Discussion and Decision

[7]   Vargas-Rodriguez contends that the evidence is insufficient to support his

      conviction for murder. He concedes that the evidence is “sufficient to convict

      him under accomplice liability for his involvement in the death of Jorge

      Garcia”; however, he “disputes that the State proved that the crime committed

      was Murder.” Appellant’s Br. p. 13. Rather, he claims that the evidence only

      supports a finding of reckless homicide.

[8]   When reviewing the sufficiency of the evidence to support a conviction,

      appellate courts must consider only the probative evidence and reasonable

      inferences supporting the verdict. Sallee v. State, 51 N.E.3d 130, 133 (Ind.

      2016). It is the fact-finder’s role, not that of appellate courts, to assess witness

      credibility and weigh the evidence to determine whether it is sufficient to

      support a conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). To

      preserve this structure, when appellate courts are confronted with conflicting

      evidence, we must consider the evidence most favorable to the trial court’s

      ruling. Id. The evidence is sufficient if an inference may reasonably be drawn

      from it to support the verdict. Id. at 147.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1609-CR-2118 | August 9, 2017   Page 4 of 5
[9]    Murder occurs when a person “knowingly or intentionally kills another human

       being.” Ind. Code § 35-42-1-1(1). “A person engages in conduct ‘knowingly’ if,

       when he engages in the conduct, he is aware of a high probability that he is

       doing so.” Ind. Code § 35-41-2-2(b). Here, Vargas-Rodriguez knew that

       Ramirez had a gun when he turned west on Sample Street because of the volley

       of shots fired into the back of the truck on Harris Street. Vargas-Rodriguez

       continued to chase the truck at seventy miles per hour. Ramirez announced

       that he found more bullets as he reloaded his gun, and Vargas-Rodriguez knew

       that there was a high probability that Ramirez could kill someone when he

       pulled his car next to the truck on Olive Street. Therefore, the evidence

       presented at trial was sufficient for a reasonable jury to conclude that Vargas-

       Rodriguez committed murder when he chased the truck, pulled up next to it,

       and aided Ramirez to make his final two shots.

[10]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1609-CR-2118 | August 9, 2017   Page 5 of 5